Name: Commission Regulation (EC) NoÃ 1861/2005 of 15 November 2005 amending Regulation (EC) NoÃ 1064/2005 as regards the quantity covered by the standing invitation to tender for the export of common wheat held by the Lithuanian intervention agency
 Type: Regulation
 Subject Matter: trade;  trade policy;  Europe;  plant product
 Date Published: nan

 16.11.2005 EN Official Journal of the European Union L 299/34 COMMISSION REGULATION (EC) No 1861/2005 of 15 November 2005 amending Regulation (EC) No 1064/2005 as regards the quantity covered by the standing invitation to tender for the export of common wheat held by the Lithuanian intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 6 thereof, Whereas: (1) Commission Regulation (EC) No 1064/2005 (2) opened a standing invitation to tender for the export of 150 000 tonnes of common wheat held by the Lithuanian intervention agency. (2) On account of unfavourable weather conditions at the time of the 2005 harvest, the quantity of common wheat of bread-making quality is insufficient in Lithuania to meet domestic demand. Lithuania has therefore informed the Commission of its intervention agencys intention to reduce the quantity put out to tender for export in order to encourage resale on the domestic market. In view of this request, of the quantities available and of the market situation, the maximum quantity covered by the standing invitation to tender opened by Regulation (EC) No 1064/2005 should be adjusted. (3) Regulation (EC) No 1064/2005 should therefore be amended. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Article 2 of Regulation (EC) No 1064/2005 is replaced by the following: Article 2 The invitation to tender shall cover a maximum of 120 000 tonnes of common wheat for export to third countries with the exception of Albania, Bosnia and Herzegovina, Bulgaria, Croatia, the Former Yugoslav Republic of Macedonia, Liechtenstein, Romania, Serbia and Montenegro (3) and Switzerland. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 November 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 174, 7.7.2005, p. 42. (3) Including Kosovo as defined by United Nations Security Council Resolution 1244 of 10 June 1999.